 Case 7:20-cv-00108-O-BP Document 22 Filed 08/23/21                     Page 1 of 1 PageID 100



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                WICHITA FALLS DIVISION

DERRICK BERON MCCOWAN,                           '
TDCJ No. 02295326,                               '
                                                 '
                       Petitioner,               '
                                                 '
v.                                               '             Civil Action No. 7:20-cv-108-O-BP
                                                 '
BOBBY LUMPKIN, Director,                         '
Texas Dep’t of Criminal Justice,                 '
Correctional Institutions Division,              '
                                                 '
                       Respondent.               '

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. ' 2254 in which Petitioner challenges

disciplinary action taken against him by prison officials at the James V. Allred Unit of the Texas

Department of Criminal Justice in Iowa Park, Texas. The United States Magistrate Judge entered

his Findings, Conclusions, and Recommendation in which he recommends that the petition be

denied. See ECF No. 21. Petitioner did not file objections.

       The District Court reviewed the Findings, Conclusions, and Recommendation for plain

error. Finding no error, I am of the opinion that the findings of fact, conclusions of law, and reasons

for dismissal set forth in the Magistrate Judge’s Recommendation are correct and they are hereby

adopted and incorporated by reference as the Findings of the Court.

       For the foregoing reasons, the petition for writ of habeas corpus is DENIED.

       SO ORDERED this 23rd day of August, 2021.



                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE
